Citation Nr: 0921447	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  96-31 932A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether VA committed clear and unmistakable error (CUE) 
when, by a decision entered in November 1961, it reduced the 
Veteran's rating for multiple neuritis from 100 to 60 
percent, effective from January 27, 1962.

2.  Whether VA committed CUE when, by a decision entered in 
June 1973, it denied the Veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

3.  Entitlement to an effective date earlier than November 1, 
1983, for the award of TDIU.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to August 
1958.  By a decision entered in August 1958, he was granted 
service connection for severe multiple neuritis, rated 100 
percent disabling, and a fracture of the left third 
metacarpal, rated zero percent disabling, effective from 
August 2, 1958 (the day immediately following his separation 
from service).

By a decision entered in November 1961, the rating for 
service-connected multiple neuritis was reduced to 60 
percent, effective from January 27, 1962.  By a subsequent 
decision entered in June 1964, the diagnosis of the condition 
was changed to well-compensated schizophrenia, and the rating 
was further reduced to 50 percent, effective from September 
1, 1964.

The 50 percent rating for schizophrenia remained in effect 
for many years, with temporary total ratings being assigned 
for multiple, discrete periods of hospitalization.  The Board 
of Veterans' Appeals (Board) denied a rating in excess of 50 
percent for a schizophrenic disorder by decisions entered in 
April 1986 and August 1989.

On the latter occasion, in August 1989, the Board also denied 
a claim for TDIU.  In so doing, the Board concluded that 
polyneuritis was not service connected "and thus do[es] not 
pertain to the issue of individual unemployability."

By a decision entered in July 1994, the RO granted (actually, 
re-established) service connection for polyneuritis, also 
shown as Guillain-Barre syndrome, effective from January 13, 
1992.  The RO assigned a 20 percent rating for weakness of 
the right upper extremity; a 20 percent rating for weakness 
of the left upper extremity; a 10 percent rating for weakness 
of the right lower extremity; a 10 percent rating for 
weakness of the left lower extremity; and a 10 percent rating 
for weakness of the lower facial muscles, bilaterally.  The 
RO also granted TDIU, effective from January 13, 1992.

In an April 1995 memorandum, the Director of the Compensation 
and Pension Service concluded that the decision entered in 
June 1964 was "clearly and unmistakably erroneous as it did 
not propose severance of the service-connected 
polyneuritis."  On that basis, the Director concluded that 
the ratings assigned for the residuals of polyneuritis should 
be made retroactively effective to September 1, 1964.  The 
Director further concluded that the 50 percent rating for 
schizophrenia was protected, and that the award of TDIU 
should be made effective from September 6, 1991, inasmuch as 
the Board had denied a claim for TDIU in August 1989, and the 
Veteran had not thereafter filed another claim for TDIU until 
September 6, 1991.  (Implicit in the Director's conclusions 
was a determination that the Board's denial of TDIU in August 
1989 precluded the assignment of an effective date earlier 
that August 1989 for the subsequent award.)

In April 1995, the RO entered a decision assigning an 
effective date of September 1, 1964, for the award of service 
connection for residuals of polyneuritis.  The effect of the 
RO's decision was to increase the Veteran's combined 
disability rating from 50 to 80 percent, beginning September 
1, 1964.  The RO also assigned an effective date of September 
6, 1991, for the award of TDIU.  The Veteran appealed to the 
Board, challenging the effective date of the TDIU award.

In January 1999, while the current appeal was pending, the RO 
entered a decision granting the Veteran an effective date of 
July 15, 1985, for the award of TDIU.  The RO noted that the 
Board had denied a claim for TDIU in August 1989, but 
concluded, in effect, that the RO was not bound by the 
Board's decision because the Board had not considered 
polyneuritis to be part of the Veteran's service-connected 
disability picture.  When the disabling effects of 
polyneuritis were considered, the RO concluded, the evidence 
established entitlement to TDIU back to July 15, 1985.  The 
Veteran continued to prosecute the appeal.

In October 2000, the Board vacated that portion of its August 
1989 Board decision that had denied the Veteran's claim for 
TDIU, thereby removing that decision as a legal bar to the 
assignment of an effective date prior to August 1989.  In a 
separate disposition, the Board remanded the earlier 
effective date issue for additional development, to include 
consideration of whether VA committed CUE when it denied the 
Veteran's claim for a total rating in June 1973.

In June 2003, while the remand was pending, the Veteran's 
case was transferred to the jurisdiction of the RO in Waco, 
Texas.  In February 2006, the RO in Waco found no CUE in the 
decision of June 1973, but granted an effective date of 
November 1, 1983, for the award of TDIU.

In December 2006, the Board remanded the case for further 
development, to include consideration of whether VA committed 
CUE when, by a decision entered in November 1961, it reduced 
the Veteran's rating for multiple neuritis from 100 to 
60 percent, effective from January 27, 1962.  In a 
supplemental statement of the case (SSOC), dated in December 
2008, the Appeals Management Center (AMC), among other 
things, found no CUE in the November 1961 decision.  The AMC 
determined that the Veteran had perfected a timely appeal of 
the CUE question, and certified that issue to the Board.

The Board's present decision is limited to issues #1 and 2, 
as enumerated above, on the title page.  For the reasons set 
forth below, the remaining issue on appeal (issue #3) is 
being REMANDED for additional development.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In November 1961, VA took action to reduce the Veteran's 
schedular rating for service-connected multiple neuritis from 
100 to 60 percent, effective from January 27, 1962.  Notice 
of the decision was mailed that same day.  The agency of 
original jurisdiction (AOJ) informed the Veteran that he had 
60 days from the date of the letter to submit evidence to 
show why the reduction should not be made.  The AOJ also 
informed him that if he had no further evidence, but believed 
the decision was incorrect, he could appeal to the Board 
within one year from the date of the notice letter.  No 
evidence was thereafter received within 60 days, and he did 
not initiate an appeal within one year.

2.  In June 1973, VA denied the Veteran's claim for TDIU.  He 
submitted a notice of disagreement with respect to that 
decision in January 1974, and the AOJ furnished him a 
statement of the case in October 1974.  No timely substantive 
appeal was thereafter received.

3.  It is not clear that a different result should have 
ensued in November 1961 or June 1973, given the law extant at 
those times, and the evidence then of record.




CONCLUSIONS OF LAW

1.  VA's November 1961 decision, reducing the Veteran's 
schedular rating for service-connected multiple neuritis from 
100 to 60 percent, is final.  38 U.S.C. § 4005 (1958); VA 
Regulations 1104, 1105 (May 1959).

2.  VA's June 1973 decision, denying the Veteran's claim for 
TDIU, is final.  38 U.S.C. § 4005 (1970); 38 C.F.R. 
§§ 19.118, 19.153 (1973).

3.  VA did not commit CUE in November 1961 when it reduced 
the Veteran's schedular rating for service-connected multiple 
neuritis from 100 to 60 percent, effective from January 27, 
1962.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2008); VA Schedule for Rating Disabilities (1945), 
Diagnostic Code 6314.

4.  VA did not commit CUE in June 1973 when it denied the 
Veteran's claim for TDIU.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2008); 38 C.F.R. §§ 4.16 (1973).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision entered on November 27, 1961, VA took action to 
reduce the Veteran's schedular rating for service-connected 
multiple neuritis from 100 to 60 percent, effective from 
January 27, 1962.  A letter of notice sent to the Veteran, 
also dated on November 27, 1961, shows that he was informed 
(via VA Form 21-6763) that he had 60 days from the date of 
the letter to submit evidence to show why the reduction 
should not be made.  See VA Regulation 1105(E) (May 1959) 
(requiring that a reduction not be effected for 60 days to 
permit the submission of additional evidence).  He was also 
notified that if he had no further evidence, but believed the 
decision was not correct, he could appeal to the Board within 
one year from the date of the notice letter.  See VA 
Regulation 1104(C) (May 1959).  No evidence was thereafter 
received within 60 days, and he did not initiate an appeal 
within one year.  Consequently, the AOJ's decision became 
final.

In June 1973, VA, in pertinent part, denied the Veteran's 
claim for TDIU.  He submitted a notice of disagreement with 
respect to that decision in January 1974, and the AOJ 
furnished him a statement of the case in October 1974.  
However, no timely substantive appeal was thereafter 
received.  As a result, that decision also became final.  See 
38 U.S.C. § 4005 (1970); 38 C.F.R. §§ 19.118, 19.153 (1973).

On the present appeal, the Veteran seeks to establish CUE in 
the November 1961 and/or June 1973 decisions.  He maintains, 
in essence, that his service-connected symptoms have not 
improved since the late 1950's, when a total schedular rating 
was granted.  He also says that there was no evidence of 
record in June 1973 to show that he was employable.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the 
correct facts, actually or constructively of record at the 
time of the prior adjudication, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  Mere disagreement as to how the facts 
were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  Neither is VA's breach of the duty to 
assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 
2002).

I.  CUE in the November 1961 Adjudication

Following a thorough review of the record, the Board finds no 
CUE in the November 1961 adjudication.  The total schedular 
rating assigned for multiple neuritis in August 1958 was 
assigned at the end of a long period of in-service 
hospitalization and based on in-service findings that 
included lateral hypesthesia of the face, bilateral facial 
muscle weakness, mild wrist extensor weakness and atrophy, 
bilateral weakness of the fingers, bilateral dorsiflexor 
weakness of the feet, deformity of the toes, incomplete 
paralysis of all the radicular nerve groups, and incomplete, 
bilateral paralysis of the external popliteal nerve.  Because 
the Veteran's condition was not listed in VA's Schedule for 
Rating Disabilities, the rating was assigned by analogy under 
Diagnostic Code 6399-6314, pertaining to Beriberi (which was 
evaluated on the basis of residuals, such as peripheral 
neuritis).  See VA Schedule for Rating Disabilities, 
Diagnostic Code 6314 (1945).

The November 1961 reduction was effected on the basis of all 
the evidence then available, including the reports of more 
recent VA examinations performed in August 1959 and October 
1961.  On the latter of those examinations, the objective 
physical findings were limited to fibrillary twitching of 
muscles below the right eye, slight widening of the right 
palpebral fissure, definite weakness of muscles on the right 
side of the face on wrinkling the forehead, slight slurring 
of speech, slight swaying backward in the Romberg position, 
slight incoordination in the finger-to-nose test on the left, 
hyperesthesia of the soles of the feet and palms of the 
hands, and grip of 72 in the right hand, and 90 in the left, 
as measured by dynamometer.  The examiner noted that deep 
tendon reflexes were present, active, and equal; that there 
was a normal plantar response; that there was no Babinski or 
Hoffman's sign; and that there were no gross abnormalities of 
gait and no evidence of muscle atrophy.  The examiner did not 
report the objective presence of lateral hypesthesia of the 
face, weakness of the facial muscles on the left, weakness of 
wrist extensors, weakness of the feet, or deformity of the 
toes, and opined that the Veteran's condition was productive 
of only "moderate social and industrial disability . . . ."  
The evidence then of record also included a June 1961 letter 
from the service department which showed, among other things, 
that the Veteran was no longer deemed physically unfit to 
perform active military service, that he was being removed 
from the Temporary Disability Retired List, and that he was 
eligible to reenlist in the Air Force without further 
physical examination.

The RO did not provide a detailed factual basis for it 
decision to reduce the Veteran's rating under Diagnostic Code 
6399-6314, or the neurological codes that were thereunder 
implicated.  See VA Schedule for Rating Disabilities (1945), 
Diagnostic Codes 8000 et seq.  However, it was not required 
to do so.  See, e.g., Hauck v. Nicholson, 403 F.3d 1303 (Fed. 
Cir. 2005) (holding that RO's were not required to set forth 
in detail the factual bases for their decisions before the 
1990 effective date of 38 U.S.C. § 5104(b)).  Of significant 
note is the fact that the November 1961 rating panel included 
a physician.  Presumably, that physician was capable of 
interpreting the available data and providing illumination to 
the panel as to the identity of the nerves that were then 
affected, and the relative level of impairment, so as to 
result in an accurate combined rating under the applicable 
diagnostic codes.  Id. at 1305-06 (in the absence of evidence 
to the contrary, the rating board is presumed to have made 
the requisite findings). 

Evaluating the evidence in hindsight, and without benefit of 
any illuminating information the panel physician may have 
then been able to provide, the Board is unable discern the 
precise basis for the RO's action.  The October 1961 
examination report-though it appears to reflect an overall 
improvement in the Veteran's condition (indeed, the Veteran 
himself was then noted to report that his condition had 
"gradually improved")-contains no specific description of 
the nerves that were at that time affected, or of the 
relative degree to which each such nerve was impaired.  As a 
result, it is not possible for the Board to make a reasoned, 
objective determination as to the accuracy of the reduced 
rating that was assigned in November 1961.

However, that fact, in and of itself, does not establish CUE.  
Rather, it establishes, at best, that additional information 
may have been required to make the November 1961 
determination; perhaps in the form of an additional 
examination or supplemental report.  As noted above, a breach 
of the duty to assist cannot form the basis of a CUE claim.

In the final analysis, the Board cannot conclude that it is 
clear that a different result should have ensued in November 
1961, given the law extant at the time, and the evidence then 
of record.  The claim of CUE must therefore be denied.

II.  CUE in the June 1973 Adjudication

The Board also finds no CUE in the June 1973 adjudication, as 
it pertains to the denial of the Veteran's TDIU claim.  The 
primary regulation governing TDIU awards is found at 
38 C.F.R. § 4.16.  The version of the regulation in effect in 
1973 stated, in part, that:

     Total disability ratings for compensation may 
be assigned, where the schedular rating is less 
than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a 
result of his service-connected disabilities; 
Provided that, If there is only 1 such disability, 
this disability shall be ratable at 60 percent or 
more, and that, if there are 2 or more 
disabilities, there shall be at least 1 disability 
ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating 
to 70 percent or more.

The evidence of record at the time of the June 1973 
adjudication included evidence which showed that the Veteran 
had had longstanding difficulties with vocational 
rehabilitation and employment as a result of service-
connected disability.  In April 1970, for example, the 
Veteran was referred to a VA Vocational Rehabilitation Board 
for consideration of medical feasibility and/or training 
risk, following a request for training.  The VA counseling 
psychologist who prepared the referral reported, among other 
things, that the Veteran had made four attempts to complete a 
rehabilitation program, with no success, and that his reasons 
for failure were "in all eventuality, related to his 
service-connected disability."  In May 1972, the Veteran 
reported that he was extremely nervous, that he was incapable 
of coping with everyday pressures and living conditions, that 
he had lost his wife and family, and that had been unable to 
hold gainful employment.  In April 1972, the Veteran reported 
working for an appliance repair company for 4 months, with 
one month lost due to illness, and said that he had become 
totally disabled for work as of February 1972.

Other evidence then of record suggested a lesser degree of 
impairment.  On VA neurological evaluation in April 1973, for 
example, objective physical findings were limited to slight 
limitation of acute movements of the head and neck; decreased 
reaction of the right pupil as compared to the left; facial 
asymmetry with an increase of the right nasolabial fold; mild 
residual right facial weakness; somewhat depressed reflexes 
of the lower extremities; and complaints of vague soreness on 
deep pressure in the cervicothoracic and lumbar areas  He 
also seemed unable to balance well on one foot with his eyes 
closed.  He was found to be able to balance well on one foot 
with his eyes open, however, and he was able to walk on his 
heels and toes without any apparent weakness or pain.  His 
Romberg and Rinne tests were negative.  Flexion of the spine 
was performed without any pain or limitation.  Fundoscopic 
examination was essentially normal, extraocular muscles were 
also normal, and peripheral fields were full on gross 
examination.  He showed no trigeminal sensory or motor 
impairment, and the Weber test was not lateralized.  There 
was no definite focal or lateralizing weakness or sensory 
impairment of the upper or lower extremities.  Finger-to-nose 
testing was performed well on both sides, and the deep 
reflexes of the upper extremities were active and equal.  
There was no Hoffman's sign.  The abdominals were brisk and 
symmetrical.  There was no definite atrophy demonstrable, 
particularly as related to the feet, and the plantar response 
was flexor on both sides.  The examiner stated, "The present 
neurological examination shows only minimal residual 
findings, clinically, related to the history of polyneuritis  
. . . .  The objective findings are minimal compared to the 
number of subjective complaints that this veteran presents."  
It was noted that the disparity was not incompatible with 
residuals of a previous, severe, widespread polyneuritis.

On VA neuropsychiatric examination, also conducted in April 
1973, it was noted that the Veteran was found to exhibit 
delusions of reference, better than in the past, along with a 
flattened affect, impaired judgment, and only partial 
insight.  He had a clear sensorium, however, and his 
intelligence was noted to be average.  His counting and 
calculation were normal, as was his recent and remote memory, 
and his school and general knowledge was noted to be fair.  
The final psychiatric diagnosis was "Schizophrenic reaction, 
chronic, undifferentiated type. (By history)."  The examiner 
noted that the Veteran was still in a state of increased 
tension and anxiety over a relatively recent divorce, and 
that he was worried about caring for his children.  
Psychotherapy was recommended.

The RO reviewed the available evidence and denied the 
Veteran's claim for TDIU.  Although service connection for 
multiple neuritis was no longer in effect at that time (as 
noted previously, retroactive restoration of service 
connection for multiple residuals of polyneuritis was not 
effected until April 1995; see Introduction, supra), it 
appears clear from the June 1973 rating decision, and the 
underlying request for examination (VA Form 21-2507, dated in 
March 1973), that the RO considered manifestations of both 
schizophrenia and multiple neuritis in arriving at its 
conclusions.

The RO did not provide a detailed factual basis for it 
decision to deny TDIU.  However, as noted above, it was not 
required to do so.  See discussion, Part I, supra.  There is 
nothing in the rating decision to suggest that the RO denied 
the claim for failure to meet the percentage requirements in 
the then-current version of 38 C.F.R. § 4.16.  To the 
contrary, the RO explicitly determined in its decision that 
"[t]he veteran's [service-connected disability], when 
considered alone, would not preclude some form of gainful 
employment."  As was the case with the Veteran's November 
1961 adjudication, the Veteran's June 1973 rating panel 
included a physician.  Presumably, that physician was capable 
of interpreting the available data and arriving at a 
conclusion as to whether the Veteran was "unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities . . . ."  Id.

The Veteran is correct in his assertion to the effect that 
the record at the time of the June 1973 decision contained no 
documented medical opinion evidence affirmatively 
demonstrating that the Veteran was employable.  Likewise, 
however, there was no contemporaneous evidence to 
definitively prove the opposite.  Even assuming, for purposes 
of argument, that there had been no physician on the rating 
panel, it cannot be said that the evidence otherwise 
available undebatably "compelled" the conclusion that the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  The most that can be said is that additional 
development may have been required on the question; perhaps 
in the form of an affirmative medical opinion.  As noted 
above, however, a breach of the duty to assist cannot form 
the basis of a CUE claim.

In the final analysis, the Board cannot conclude that it is 
clear that a different result should have ensued in June 
1973, given the law extant at the time, and the evidence then 
of record.  The claim of CUE must therefore be denied.


ORDER

The Veteran's claim that VA committed CUE when, by a decision 
entered in November 1961, it reduced his rating for multiple 
neuritis from 100 to 60 percent, effective from January 27, 
1962, is denied.

The Veteran's claim that VA committed CUE when, by a decision 
entered in June 1973, it denied his claim for TDIU, is 
denied.


REMAND

When this case was last remanded in December 2006, the Board 
requested, among other things, that efforts be made to obtain 
copies of the Veteran's reported treatment at the VA hospital 
in Sepulveda, California, in 1973.  The Veteran's assertions 
to the contrary notwithstanding, the records of that 
treatment are not in his claims file.  A response from the VA 
Greater Los Angeles Healthcare System, dated in January 2007, 
suggests that the records may be in the possession of the VA 
Medical Center (VAMC) in Phoenix, Arizona; having been 
transferred to that facility in February 1978.  Inasmuch as 
it does not appear that efforts have been made to follow up 
that suggestion, additional development is required.  See, 
e.g., 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to 
obtain records in the custody of a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

Having found no CUE in VA's decisions of November 1961 and 
June 1973, one of the questions that remains-in the context 
of the issue still on appeal-is whether the Veteran's 
service-connected disabilities rendered him incapable of 
obtaining or performing substantially gainful work during any 
part of the period from June 1973 to June 1983 (the month 
from which a continuous total rating has been in effect).  
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that proper resolution of that sort of 
question may require a retrospective medical opinion.  See, 
e.g., Chotta v. Peake, 22 Vet. App. 80 (2008).  The AOJ 
should obtain one on remand.  38 C.F.R. § 19.9 (2008).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the VAMC in Phoenix, Arizona to 
conduct a search for records of the 
Veteran's reported treatment at the VA 
hospital in Sepulveda, California, in 1973.  
Take action to ensure that the search for 
such records includes a search under the 
name that the Veteran used in 1973.  
Discontinue efforts to obtain the records 
only if it is concluded that the evidence 
sought does not exist or that further 
efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for VA neurologic and psychiatric 
examinations.  The examining physician(s) 
must examine the Veteran, review the entire 
record-including the information in the 
Veteran's VA vocational rehabilitation 
folder-and, after conducting any testing 
deemed necessary, offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the Veteran's service-
connected disabilities (multiple neuritis, 
schizophrenia, and residuals of fracture of 
the left third metacarpal) rendered him 
incapable of obtaining or performing 
substantially gainful work during any part 
of the period from June 1973 to June 1983.  
If it is an examiner's opinion that the 
Veteran's service-connected disabilities 
precluded substantially gainful work during 
some portion(s) of that time frame, and not 
others, the examiner should identify the 
specific time frame(s) during which such 
work was precluded, to the extent feasible.  
If the Veteran does not report for the 
examination, the examiner(s) should render 
an opinion based on the evidence available.  
The examiner(s) should support their 
opinions with reference to the available 
evidence, and a complete rationale for all 
opinions should be provided.

3.  Thereafter, take adjudicatory action on 
the matter of the Veteran's entitlement to 
an effective date earlier than November 1, 
1983, for the award of TDIU.  If the benefit 
sought remains denied, furnish an SSOC to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


